DOWNSTREAM ASSETS OF TARGA RESOURCES, INC. INDEX TO FINANCIAL STATEMENTS Combined Balance Sheets as of June 30, 2009 and December31, 2008 1 Combined Statements of Operations for the six months ended June30, 2009 and 2008 2 Combined Statements of Cash Flows for the six months ended June30, 2009 and 2008 3 Notes to Combined Financial Statements 4 DOWNSTREAM ASSETS OF TARGA RESOURCES, INC. COMBINED BALANCE SHEETS June 30, December 31, (Unaudited) (In thousands) ASSETS (Collateral for Parent Debt – Note 4) Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of$1,917 and$2,207 Inventory Other current assets Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Investment in unconsolidated affiliate Other assets 13 13 Total assets (collateral for Parent debt – Note 4) $ $ LIABILITIES AND OWNERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Affiliate payables Accrued liabilities Total current liabilities Long-term debt payable to Parent Deferred income taxes Asset retirement obligations Commitments and contingencies (Note 10) Owners' equity (deficit): Parent deficit ) ) Noncontrolling interest in subsidiaries Total owners' deficit ) ) Total liabilities and owners' deficit $ $ See notes to combined financial statements DOWNSTREAM ASSETS OF TARGA RESOURCES, INC. COMBINED STATEMENTS OF OPERATIONS Six Months Ended June 30, (Unaudited) (In thousands) Revenues from third parties $ $ Revenues from affiliates Total operating revenues Costs and expenses: Product purchases from third parties Product purchases from affiliates Operating expenses from third parties Operating expenses from affiliates Depreciation and amortization expense General and administrative expense Casualty loss (see Note 6) ) - Gain on sale of assets (6 ) ) Income from operations Other income (expense): Interest expense from affiliate ) ) Other interest income, net Equity in earnings of unconsolidated investment Other ) Income (loss) before income taxes ) Income tax expense: Current ) ) Deferred ) Net income (loss) ) Less: Net income (loss) attributable to noncontrolling interest ) Net income (loss) attributable to Parent $ ) $ See notes to combined financial statements DOWNSTREAM ASSETS OF TARGA RESOURCES, INC. COMBINED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (Unaudited) (In thousands) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Interest expense from affiliate Depreciation and amortization expense Accretion of asset retirement obligations 42 40 Deferred income tax expense Equity in earnings of unconsolidated investment ) ) Distributions from unconsolidated investment Gain on sale of assets (6 ) ) Changes in operating assets and liabilities: Accounts receivable and other assets ) Inventory Accounts payable and other liabilities ) Net cash provided by operating activities Cash flows from investing activities Additions of property, plant and equipment ) ) Other 43 11 Net cash used in investing activities ) ) Cash flows from financing activities Distribution to noncontrolling interest ) - Distribution to Parent ) ) Loan from Parent - Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to combined financial statements DOWNSTREAM ASSETS OF TARGA RESOURCES, INC.
